DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/1/2021.
In this amendment, Applicant has amended claims 1, 6, and 10-13, has cancelled claim 3, and has added new claim 14.
Claims 1, 2, and 4-14 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 6, filed 12/1/2021, with respect to the rejection of claims 1-13 under obviousness-type double patenting and they are persuasive.  Applicant notes that a Terminal Disclaimer has been filed to overcome the rejection.  Examiner has withdrawn the rejection of claims 1-13 under obviousness-type double patenting. 

Examiner has fully considered Applicant's arguments, see pages 6-9, filed 12/1/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.
On page 7, Applicant recites the claim, highlighting the first wherein clause.  Applicant then summarizes portions of the invention.  On page 8, Applicant discusses paragraphs from the Guo reference.  Applicant then asserts that Guo does not disclose the limitations that the beams are configured for each resource region for monitoring and that the resource region is configured with at least one of a time resource and/or a frequency resource.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0048375 to Guo et al.

Regarding claim 1:  Guo discloses a method of receiving, by a terminal, a physical downlink control channel (PDCCH) in a wireless communication system, the method comprising: 
receiving, from a base station (BS), configuration information related to a plurality of beams (disclosed throughout; paragraph 0159, for example, which indicates that the UE may be configured for a plurality of beams (the beams used for PDCCH transmissions)), 
wherein the plurality of beams are configured for each resource region for monitoring the PDCCH (as indicated throughout, these beams are used for PDCCH transmissions and thus, the resources used on that beam are configured for monitoring the PDCCH at the UE); 
receiving, from the BS, beam information through a physical channel, the beam information related to a specific beam among the plurality of beams (disclosed throughout; see step 1211 of Figure 12, for example, which indicates that the BS further provides beam information related to a specific beam for receiving the PDCCH; as indicated in paragraph 0163, this information can be transmitted via physical layer signaling), and 
receiving the PDCCH through the specific beam in a resource region (disclosed throughout; see step 2113 of Figure 12, for example), 
wherein the resource region is configured with at least one of a time resource and/or a frequency resource (disclosed throughout; see paragraph 0175, for example, which indicates that different beams may be configured to use different time and/or frequency resources; the resource 
Guo does not explicitly disclose that the configuration information for the plurality of beams used for PDCCH (paragraph 0159) is transmitted through a Radio Resource Control (RRC) signaling.  However, Guo discloses other, very similar, information is transmitted through RRC signaling.  Consider the beam grouping information of step 1111 of Figure 11A, for example, which, as indicated in paragraph 0138, is transmitted via RRC signaling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit the plurality of beams for PDCCH transmission using RRC signaling in a manner similar to the beam grouping information.  The rationale for doing so would have been to utilize existing signaling (such as the RRC signaling) for transmitting this configuration information (rather than creating new signaling), thus reducing development costs and the overall price to the consumer.

Regarding claim 11:  Guo discloses a user equipment (UE) configured to receive a physical downlink control channel (PDCCH) in a wireless communication system, the UE comprising: 
at least one transceiver (see transceiver 310 of Figure 3, for example), and 
at least one processor (see processor 340 of Figure 3, for example), 
at least one memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising (see memory 360 of Figure 3 and paragraph 0073, for example):
receiving, from a base station (BS), configuration information related to a plurality of beams for the PDCCH (disclosed throughout; paragraph 0159, for example, which indicates that the UE may be configured for a plurality of beams (the beams used for PDCCH transmissions)), 
wherein the plurality of beams are configured for each resource region for monitoring the PDCCH (as indicated throughout, these beams are used for PDCCH transmissions and thus, the resources used on that beam are configured for monitoring the PDCCH at the UE), 
receiving, from the BS, beam information through a physical channel, the information related to a specific beam among the plurality of beams (disclosed throughout; see step 1211 of Figure 12, for example, which indicates that the BS further provides beam information related to a specific beam for receiving the PDCCH; as indicated in paragraph 0163, this information can be transmitted via physical layer signaling), and 
receiving the PDCCH through the specific beam in a resource region (disclosed throughout; see step 2113 of Figure 12, for example), 
wherein the resource region is configured with at least one of a time resource and/or a frequency resource (disclosed throughout; see paragraph 0175, for example, which indicates that different beams may be configured to use different time and/or frequency resources; the resource region used by each beam is thus configured with at least one of a time resource and/or a frequency resource).
Guo does not explicitly disclose that the configuration information for the plurality of beams used for PDCCH (paragraph 0159) is transmitted through a Radio Resource Control (RRC) signaling.  However, Guo discloses other, very similar, information is transmitted through RRC signaling.  Consider the beam grouping information of step 1111 of Figure 11A, for example, which, as indicated in paragraph 0138, is transmitted via RRC signaling.  It would 

Regarding claim 14:  Guo discloses a base station (BS) configured to transmit a physical downlink control channel (PDCCH) in a wireless communication system, the BS comprising: 
at least one transceiver (see transceivers 210 of Figure 2, for example); 
at least one processor (see processor 225 of Figure 2, for example); and 
at least one memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising (see memory 230 of Figure 2 and paragraph 0060, for example): 
transmitting, to a user equipment (UE), configuration information related to a plurality of beams for the PDCCH (disclosed throughout; paragraph 0159, for example, which indicates that the UE may be configured for a plurality of beams (the beams used for PDCCH transmissions)), 
wherein the plurality of beams are configured for each resource region for monitoring the PDCCH (as indicated throughout, these beams are used for PDCCH transmissions and thus, the resources used on that beam are configured for monitoring the PDCCH at the UE); 
transmitting, to the UE, beam information through a physical channel, the information related to a specific beam among the plurality of beams (disclosed throughout; see step 1211 of Figure 12, for example, which indicates that the BS further provides beam information related to a specific beam for receiving the PDCCH; as indicated in paragraph 0163, this information can be transmitted via physical layer signaling); and 
transmitting the PDCCH through the specific beam in a resource region (disclosed throughout; see step 2113 of Figure 12, for example), 
wherein the resource region is configured with at least one of a time resource and/or a frequency resource (disclosed throughout; see paragraph 0175, for example, which indicates that different beams may be configured to use different time and/or frequency resources; the resource region used by each beam is thus configured with at least one of a time resource and/or a frequency resource).
Guo does not explicitly disclose that the configuration information for the plurality of beams used for PDCCH (paragraph 0159) is transmitted through a Radio Resource Control (RRC) signaling.  However, Guo discloses other, very similar, information is transmitted through RRC signaling.  Consider the beam grouping information of step 1111 of Figure 11A, for example, which, as indicated in paragraph 0138, is transmitted via RRC signaling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit the plurality of beams for PDCCH transmission using RRC signaling in a manner similar to the beam grouping information.  The rationale for doing so would have been to utilize existing signaling (such as the RRC signaling) for transmitting this configuration information (rather than creating new signaling), thus reducing development costs and the overall price to the consumer.

Regarding claim 2:  Guo discloses the limitations that the monitoring the PDCCH in the resource region comprises performing blind decoding for the PDCCH in the resource region (see paragraph 0109, for example, which discloses a high-level overview of the system and indicates that part of the monitoring for the PDCCH includes blind decoding).

Regarding claim 4:  Guo discloses the limitations that the specific beam is indicated through a specific preamble or a specific physical channel received in a symbol prior to a symbol in which the PDCCH is received (as indicated in paragraph 0163, the specific beam for the PDCCH is indicated to the terminal in a physical channel such as physical layer signaling described; the specific beam indication is received in a symbol prior to that in which the PDCCH is received because the terminal uses the indicated beam to decode the PDCCH).

Regarding claim 5: Guo discloses the limitations of reporting, to the BS, information for one or more beams of the plurality of beams, by performing beam measurement on the plurality of beams (disclosed throughout; see Figure 11A, for example, which indicates that the configured beam group (the plurality of beams) are measured and reported to the base station). 

Regarding claim 6: Guo discloses the limitations that the information for the one or more beams further comprises information for one or more reception beams of the UE corresponding to the one or more beams (disclosed throughout; see paragraph 0253, for example, which indicates that configuration information about the reception beams is also transmitted to the UE).

Regarding claim 7: Guo discloses the limitations that the configuration information and the beam information are received through higher layer signaling (see paragraphs 0138 and 0163, for example, which discloses that the configuration information (beam group information) and beam information are received throughout higher-layer signaling).

Regarding claim 8: Guo discloses the limitations that the beam information is received through a medium access control-control element (MAC-CE) (see paragraph 0163, for example, which discloses that the beam information can be received through MAC signaling, which clearly includes a control element/information).  

Regarding claim 9: Guo discloses the limitations that a bit size for the plurality of beams is determined based on a time unit in which downlink control information of the PDCCH is capable of being transmitted (disclosed throughout; see paragraphs 0190-0191, for example, which indicate that the higher layer signaling and/or the DCI signaling comprises a finite number of bits which is a bit size for the plurality of beams; this beam size is determined based on the number of available bits capable of being transmitted in a time unit in which the signaling is transmitted; as indicated in paragraph 0190, the number of bits determines the amount of configuration information to be transmitted; this number is clearly constrained by the capacity of the time unit in which the downlink control information is capable of being transmitted).

Regarding claims 10 and 13: Guo discloses the limitations wherein the resource region is one of a plurality of resource regions related to the UE, and wherein the plurality of resource regions is divided based on a unit of monitoring the PDCCH (disclosed throughout; the set of resources available are divided into regions based on beams or other parameters and divided among the plurality of terminals and between PDCCH and PDSCH resources; thus, the particular resource region used for the terminal to monitor for PDCCH is one of a plurality of resource regions and is divided based at least on a unit of monitoring for PDCCH).

Regarding claim 12: Guo discloses the limitations that the resource region is a resource region monitored, by the UE, for the PDCCH (as disclosed above, the PDCCH is decoded from a beam in the configured beam group, the beams of which are related to a subset of the wireless resources in the system; thus, the resource region is clearly a region monitored by the terminal for the PDCCH).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 19, 2022